UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-7370


JOHN E. HILL,

                   Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director of the Virginia Department of Corrections,

                   Respondent - Appellee.



                                     No. 17-7371


JOHN E. HILL,

                   Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director of the Virginia Department of Corrections,

                   Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:05-cv-00015-AWA-TEM;
2:05-cv-00086-AWA-TEM)


Submitted: February 26, 2018                                  Decided: March 2, 2018
                               Amended: March 6, 2018
Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John E. Hill appeals the district court’s orders construing his Fed. R. Civ. P. 60(b)

motions as unauthorized successive 28 U.S.C. § 2254 (2012) petitions, and denying them

on that basis. We have reviewed the record and conclude that the district court correctly

determined that Hill’s motions were, in substance, successive § 2254 petitions. See

United States v. McRae, 793 F.3d 392, 397-400 (4th Cir. 2015). We note that Hill is not

required to obtain a certificate of appealability to appeal the district court’s orders, see

McRae, 793 F.3d at 400, and we conclude that the district court correctly determined that,

in the absence of prefiling authorization, it lacked jurisdiction to consider the successive

§ 2254 petitions, see 28 U.S.C. § 2244(b)(3) (2012). Accordingly, we deny Hill’s motion

for transcripts and affirm the district court’s judgments.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Hill’s notices of appeal and informal brief as applications to file

second or successive § 2254 petitions. In order to obtain authorization to file successive

§ 2254 petitions, a prisoner must assert claims based on either: (1) a new, previously

unavailable rule of constitutional law made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously discoverable by due

diligence, that would establish by clear and convincing evidence that, but for

constitutional error, no reasonable factfinder would have found the petitioner guilty of the

offense. 28 U.S.C. § 2244(b)(2) (2012). Hill’s claims fail to satisfy either of these

criteria. We therefore deny authorization to file successive § 2254 petitions.



                                              3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4